     9:18-cr-00685-RMG          Date Filed 09/21/21       Entry Number 190         Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION


United States of America,           )
                                    )
      v.                            )                 Criminal No. 9:18-0685-RMG
                                    )
George Hall,                        )
                                    )
             Defendant.             )                 ORDER AND OPINION
                                    )
____________________________________)

       Defendant has moved to dismiss the pending indictment charging him with assaulting

another inmate on the basis that the Government has failed to preserve certain video evidence

Defendant asserts is relevant to his defense. (Dkt. No. 183). The Government opposes the motion,

arguing that the video evidence at issue would not be admissible because it relates to a justification

defense which the Court has repeatedly ruled is not a proper defense in this matter. (Dkt. No. 188).

For reasons set forth below, the motion to dismiss the indictment is denied.

       The record before the Court establishes that Defendant, shortly before the assault, prepared

a weapon of a lock secured to a belt and placed it inside a sock. Defendant approached his

unsuspecting victim, Jose Carrion-Vasquez, from behind and beat him repeatedly about the head

with the weapon until ordered to cease by a correctional officer. Carrion-Vasquez bled profusely

from the assault and required hospitalization, where he was diagnosed with a depressed skull

fracture and a subarachnoid hemorrhage.

       Defendant has sought to justify this assault on the basis that he was a victim of harassment

by an unnamed group of Hispanic inmates, which allegedly included a threat against him on the

morning of the date of the assault, February 6, 2018. (Dkt. No. 183 at 1). In what has been

something of a moving target, Defendant now claims that shortly before he initiated the assault he

                                                  1
     9:18-cr-00685-RMG          Date Filed 09/21/21       Entry Number 190         Page 2 of 4




was “threatened again by Carrion-Vasquez or his friends.” (Id.). Defendant asserts that video

from the morning of February 6, when Defendant says he was threatened by some Hispanic men,

has not been preserved by the Government. Defendant argues that the failure of the Government

to preserve this video requires the dismissal of his indictment.

       This motion to dismiss the indictment represents the fourth instance this Court has

addressed the issue of a justification defense for Defendant. (Dkt. Nos. 90, 106, 143). Defendant

earlier sought to assert the defense of self-defense. The Court struck this defense, ruling that “[t]he

law could not be more clear that self-defense is available only where the defendant faces an

imminent attack and has no reasonable alternative available but to strike his attacker.” (Dkt. No.

106 at 5). The Court found Defendant met neither of these requirements. (Id. at 8-9).

       When Defendant subsequently sought to retitle his defense duress or “battered person

syndrome,” the Court again rejected the justification defense on the basis that a preemptive attack

to ward off the threat of an assault is not permitted under the law. (Dkt. No. 143 at 8-10). In

previous orders, the Court has detailed various prison assault cases where inmates were not

permitted to conduct a sneak attack or preemptive assault on another inmate who had been bullying

or threatening them. (Dkt. No. 106 at 5-7). As the Seventh Circuit observed in United States v.

Haynes, 143 F.3d 1089, 1091 (7th Cir. 1998), there is no “conceivable justification for a

preemptive strike.”

       The Court previously addressed the admissibility of the missing video evidence from the

morning of February 6, 2018. The Court ruled that the video evidence “is not relevant” since it is

justification evidence regarding the attack on the victim. (Dkt. No. 143 at 11-12). Nothing has

changed the Court’s analysis or conclusion regarding the admissibility of video evidence from the

morning of February 6.



                                                  2
     9:18-cr-00685-RMG         Date Filed 09/21/21       Entry Number 190        Page 3 of 4




       Defendant now seeks the dismissal of the indictment on the basis that he has been deprived

of video evidence of an encounter with a group of Hispanic men earlier on the day he assaulted his

victim. The plain purpose of such video evidence would be to justify his sneak attack hours later

on Carrion-Vazquez. There is no claim that Carrion-Vazquez was conducting an attack on

Defendant at the time of the assault or that an attack was imminent. To the contrary, Defendant

had to leave his room and pursue Carrion-Vasquez from behind to conduct his assault.

       The Court once again rules that the video sought by Defendant, if it were still available,

would not be admissible because it would not be relevant under Rule 401 of the Federal Rules of

Evidence.   Furthermore, even if Defendant could identify some marginal relevance of his

encounter with the Hispanic men on the morning of February 6, 2018 (which he has yet to do), the

video would be inadmissible under Rule 403 because its probative value would be substantially

outweighed by the danger of confusing or misleading the jury. Consequently, Defendant has

suffered no prejudice from the failure of the Government to preserve evidence the Court has

repeatedly ruled is not admissible and is not a proper defense. The motion to dismiss the

indictment (Dkt. No. 183) is DENIED.1

       AND IT IS SO ORDERED.




1
   Defense counsel’s persistence in asserting justification defenses in the face of repeated rulings
of this Court raises a concern that there may be an effort to introduce evidence in support of a
justification defense at trial. If Defendant seeks to offer evidence at trial or to elicit on cross
examination testimony relating to alleged harassment from Hispanic inmates, including reports of
threats to Defendant on February 6, 2018, Defendant must give the Court notice of the specific
nature of that evidence or cross examination proposed to confirm compliance with the Court’s
repeated rulings on this matter. The Court understands that defense counsel does not agree with
the Court’s rulings regarding justification defenses, and Defendant will have every opportunity on
appeal to challenge those rulings should he be convicted. The Court expects, however, its rulings
to be complied with at the trial level as the law of the case.
                                                 3
     9:18-cr-00685-RMG       Date Filed 09/21/21   Entry Number 190      Page 4 of 4




                                               s/ Richard Mark Gergel
                                               Richard Mark Gergel
                                               United States District Judge


September 21, 2021
Charleston, South Carolina




                                           4
